Citation Nr: 1610895	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), other than headaches and a scar, to include neck and back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to service connection for the residuals of TBI.

This matter was previously before the Board in May 2013, when it was remanded for further development.  The Veteran appeared at hearing before the undersigned in March 2013, prior to the remand.  A transcript of the hearing is of record.

After the remand, the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for the residuals of TBI, to include headaches and a scar from the in-service head injury; however, it determined service connection was not warranted for neck and back pain as a result of TBI.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded this appeal, in part, to afford the Veteran a VA examination and obtain an opinion as to whether there were current residuals of a head injury.

An August 2013 VA opinion was inadequate due to the examiner's inconsistent statements regarding the likelihood of TBI in service.  The AOJ obtained another opinion in November 2013.  That examiner concluded that the Veteran had experienced a TBI in service; but commented only on the current headache and scar disability.  An opinion is needed as to any other TBI residuals.

Further, VA treatment records obtained pursuant to the Board's remand directives indicate the Veteran has filed a disability claim with the Social Security Administration (SSA).  There is no indication in the claims file that any records have been sought from that agency.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records (decisions and records relied upon in those decisions).

2.  Afford the Veteran a new VA examination to determine all current residuals of the service-connected TBI.

This examination should be scheduled with an examiner other than the August 2013 examiner.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion provided.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner must provide reasons for all opinions.  If the requested opinion cannot be provided without resorting to speculation, the examiner should provide reasons why this is so, and discuss whether the inability to provide the necessary opinion is due to the absence of evidence or the limits of medical and scientific knowledge or there is additional evidence that, if obtained, would permit the needed opinion to be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

